Citation Nr: 0118520	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-14 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right medial meniscectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
right medial meniscectomy was denied.

This matter was previously before the Board in March 2000 at 
which time it was remanded for additional development.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist.  This law applies to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Thus because of the change in the law eliminating 
the requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate this claim under the 
current statute.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106 -475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

When this matter was previously before the Board in March 
2000, it was remanded due to the inadequacy of the June 1997 
VA examination.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2000), Massey v. Brown, 7 
Vet. App. 204(1994).  Specifically, the Board found that the 
examination report failed to address the factors described in 
38 C.F.R. §§ 4.40 and 4.45, which is required in the 
evaluation of musculoskeletal disabilities involving 
limitation of motion under DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

In November 2000 the veteran underwent another VA examination 
for the express purpose of addressing these factors.  
Unfortunately, the veteran had been wheel-chair bound for 6 
months due to surgery on his hip although he was expected to 
begin therapy to enable him to walk again.  Therefore, the 
examiner's ability to fully evaluate the right knee pathology 
was hampered and the examiner could not fully address all of 
the factors that were to be considered.  This caused the 
examiner to be unable to comply with the directive in the 
March 2000 Board decision.  Therefore, in order to obtain an 
accurate assessment of the right knee condition, the knee 
must be examined under normal conditions.  This case must be 
remanded again.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court of Appeals for Veterans Claims (Court) held that a 
Remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a Remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a March 2000 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition. 

Accordingly, this case is REMANDED tot he RO for the 
following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who treated the veteran 
for the right knee since June 1997.  
After securing the necessary release, the 
RO should obtain these records.  Any 
records received should be associated 
with the claims folder.

3.  The veteran is to be scheduled for a 
VA orthopedic examination to determine 
the nature and severity of his right knee 
disability.  Any tests or studies deemed 
appropriate by the orthopedist to make 
this determination should be undertaken.  
The examiner should be asked to review 
the evidence contained in the claims file 
in conjunction with the examination of 
the veteran.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
The physician must specifically and fully 
describe for the record all signs and 
symptoms associated with the service-
connected right knee disability.  All 
indicated X-ray examinations and special 
studies should be conducted, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The physician should be asked 
to describe weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's service-
connected right knee disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
upon repeated use of the left and right 
knees.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran 's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




